782 N.W.2d 771 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Terry Lee BRANDT, Defendant-Appellee.
Docket No. 140744. COA No. 288466.
Supreme Court of Michigan.
June 10, 2010.

Order
On order of the Court, the application for leave to appeal the January 28, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether points for abuse of authority status against a vulnerable victim may be assessed for Offense Variable 10, MCL 777.40(3)(c) and (d), where the defendant was a financial officer for a credit union and embezzled funds from that financial institution. They may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.
We further ORDER the Jackson Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the State Appellate Defender Office to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.